Citation Nr: 1721824	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an effective date earlier than February 25, 2015, for the grant of service connection for radiculopathy of the left lower extremity.

4.  Entitlement to an effective date earlier than February 25, 2015, for the grant of service connection for radiculopathy of the right lower extremity.

5.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Dennis Peterson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

In August 2006, the Veteran requested an increased rating for a service-connected spinal disability.  In December 2010, the Board remanded the spinal rating issue for further development.  Thereafter, in March 2013, the Board denied the increased rating.  The Board also remanded the issue of service connection for a neurological disorder secondary to osteoarthritis of the lumbar spine with recurrent back pain.  Subsequently, the Board denied service connection for a neurological disorder in a November 2013 decision.

The Veteran appealed to the Veterans Claims Court.  In March 2014, the Court Clerk granted a Joint Motion for Remand (JMR) and remanded the issue of an increased evaluation for osteoarthritis of the lumbar spine for additional development in compliance with the JMR instructions.  In August 2014, the Board remanded the issue consistent with the JMR.

In November 2014, the Court Clerk granted a second JMR remanding the issue of service connection for a neurological disorder secondary to osteoarthritis of the lumbar spine with recurrent back pain for additional development in compliance with the JMR instructions.  In a February 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for radiculopathy of the right and left lower extremities and assigned initial disability ratings of 10 percent each.  Subsequently, in July 2015, the Veteran filed a notice of disagreement (NOD) to the effective dates assigned for the now service connected lower extremities.  A November 2015 Board decision remanded these claims for issuance of a statement of the case.  The Veteran has since perfected the appeal and the Board now has jurisdiction.

The Veteran submitted a VA Form 21-8940 initially in March 2016 indicating that he could not work due, in part, to his osteoarthritis.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board assumes jurisdiction of this issue as indicated on the title page.  As indicated below, the Veteran's claims for an increased rating are inextricably intertwined with the claim for entitlement to TDIU.

The Veteran testified before the undersigned Veterans Law Judge in March 2017.  The transcript is of record.

During the March 2017 hearing testimony, on the record, the Veteran withdrew his claim for an increased rating for osteoarthritis of the lumbar spine.  Thus, the Board no longer has jurisdiction over this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding his increased rating claim for bilateral lower extremity radiculopathy, the Veteran's representative indicated in a March 2017 statement that the Veteran's symptoms were worse than what was reflected in the most recent VA examination.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent VA examination was conducted in April 2016, and the evidence indicates that his disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected radiculopathy.  The Board is also requesting that the examiner determine the date of onset of the bilateral lower extremity radiculopathydue to his service-connected back disability based on the evidence of record.

The Veteran revealed during hearing testimony that he received Social Security disability income from the Social Security Administration (SSA).  Associated with the Veteran's claims file are a few records from the SSA, received in August 2003.  Apparently these records were submitted by the Veteran and are incomplete.  Records from that agency should be obtained.  Id.;  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain and associate with the claims file any pertinent VA treatment records dating since March 2016.

3.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination with a physician to determine the manifestations and current level of severity of his service-connected bilateral lower extremity radiculopathy.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

The examiner should identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  The examiner should also identify, to the best of their ability, the onset of the Veteran's bilateral lower extremity radiculopathy due to the service-connected back based on a review of the claims file and the Veteran's contentions.  If there are/were neurological manifestations due to the Veteran's substance abuse, this must be specifically addressed with a rationale provided in the examination report.

4.  After the above is complete, readjudicate the Veteran's claims.  If the claims on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




